Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-15 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a data driving device which receives data, the data driving device comprising: 
a control circuit configured to operate in a low-power mode while reception of data is not being performed, to enter a normal mode so as to receive the data, and to enter the low-power mode again when the reception of the data is complete; 
a training circuit configured to train a signal including a test clock in the normal mode; and 
a receiving circuit configured to receive the data when the training is complete.  
Claim 9 is allowed for similar reasons as claim 1.  
Claims 2-8 and 10-15 are allowed for being dependent upon aforementioned independent claims 1 and 9, respectively.  
The closest prior art by Lee et al (US 9,305,483 B2 A1) discloses a data driving device which receives data, the data driving device comprising:  a control circuit configured to operate in a low-power mode while reception of data is not being performed, to enter a normal mode so as to receive the data, and to enter the low-power mode again when the reception of the data is complete.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624